Citation Nr: 0001022	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the achievement of the veteran's vocational goal of 
employment as a computer analyst is reasonably feasible for 
purposes of entitlement to vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1977 to December 
1977.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1997 determination 
by the Vocational Rehabilitation and Counseling (VR&C) 
Division of the St. Petersburg, Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 1998 the Board 
remanded the case to the RO for further development and 
readjudication.  The case has now been returned to the Board 
for appellate review of the veteran's claim on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's only compensable service-connected 
disability is schizophrenia, currently rated as 100 percent 
disabling, effective from March 1999.

3.  The probative evidence shows that the veteran's aptitude 
and abilities, as well as the effects of his service-
connected disability prevent him from successfully pursuing 
his chosen vocational rehabilitation program and becoming 
gainfully employed as a computer programming analyst.



CONCLUSION OF LAW

Achievement of the veteran's chosen vocational goal is not 
shown to be reasonably feasible for him at this time.  38 
U.S.C.A. §§ 3100, 3101, 5107 (West 1991); 38 C.F.R. § 21.53 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran originally applied for Chapter 31 benefits in 
August 1994.  He was initially evaluated by a rehabilitation 
psychologist with Goodwill Industries, working under contract 
with VA to provide such services.  The contract psychologist 
ultimately returned the case to the VA without making a final 
determination as to an appropriate rehabilitation goal or 
plan for the veteran; however, the veteran was found to meet 
the basic eligibility requirements.

The veteran was thereafter interviewed and evaluated by a VA 
vocational counseling psychologist in two separate interviews 
in November 1995.  Again, he was found to meet the 
eligibility criteria for Chapter 31 benefits.  Based on the 
veteran's service-connected psychiatric impairment 
(schizophrenia, then rated as 30 percent disabling) and a 
nonservice-connected back disability, as well as the 
psychologist's evaluation of the veteran's aptitude, 
abilities, and interests, the psychologist suggested either 
of two courses offered at a local vocational technical 
school, Lee Voc-Tech:  architectural drafting or computer 
operations in business software programs.  Completion of 
either program would afford the veteran a "certificate".  
It was understood that the veteran would contact the school 
for further counseling and testing.

The veteran was seen again in December 1995 by the VA 
vocational counseling psychologist.  The psychologist found 
that the veteran had functional limitations constituting a 
serous impairment of employability both from his service 
connected paranoid schizophrenia as well as his nonservice 
connected back impairment.  It was further determined that 
the veteran had not overcome the effects of the impairment 
despite his current self-employment in the lawn care 
business.  However, reasonable feasibility for achieving 
vocational rehabilitation could not be determined because of:  
(1) the veteran's potential for succeeding in training was in 
question until he did remedial work and (2) documented 
stabilization of his psychiatric condition was obtained.  
Thus, an Individualized Extended Evaluation Plan (IEEP) was 
developed with the veteran so that he could begin doing 
remedial work ("SAIL program") with the stated goal of then 
obtaining a certificate in computer operations at the Lee 
County High Tech Central.  He was to return for further 
evaluation with the VA rehabilitation counseling psychologist 
no later than the end of 1996 for development of his 
Individualized Written Rehabilitation Plan (IWRP).  Both the 
veteran and the VA rehabilitation counseling psychologist 
signed this IEEP in December 1995.

Report of counseling session dated July 1996, indicated that 
the veteran successfully completed his remedial work in math 
and English; thus the vocational goal of computer operator 
appeared to be reasonably feasible.  The veteran was to begin 
classes toward obtaining a certificate in computer operations 
in the fall of 1996.  It was anticipated that he might need 
more than two semesters to finish the program so the 
anticipated completion date was identified as December 1997.  
It was noted that the veteran verbalized that his long range 
goal was to become a computer analyst.  However, both the 
veteran and the VA psychologist signed the IWRP, dated July 
1996, with the identified vocational goal of obtaining a 
certificate in computer applications to become a computer 
operator.

A written course description of the "Computer Applications 
and Business Software Applications" program from Lee County 
High Tech Center Central, noted that the purpose of the 
course was to "prepare students for employment as computer 
operators, data processing clerks, software application 
specialists, and/or detail programmers."  The normal length 
of the program was two (2) semesters, 180 school days, 900 
clock hours.  Content of the course included computer 
concepts, data entry, computer operation, computer 
architecture and operating systems, accounting, word 
processing, communication applications, data base management, 
spread sheet applications, desktop publishing applications 
and basic programming.

The veteran submitted a written request for a change in his 
vocational goal in February 1997.  In March 1997, the request 
was denied. 

Report of the veteran's VA Chapter 31 Case Manager, J. 
Buboltz, dated March 1997, indicated that the veteran 
continued to be behind in his work to complete the computer 
applications course that semester.  He was reminded that it 
was important to finish on time as it was his "third and 
final semester."  He was also informed that testing showed 
he did not have high enough academics to fare well in a 
college environment.  

VA Case Manager's notes dated April 1997, indicated that the 
veteran would complete the computer applications course 
within the allotted time period.  It was also noted that he 
had unrealistic job and salary expectations.

Further review of the veteran's vocational rehabilitation 
folder reveals that the veteran did, in fact, successfully 
complete the computer applications course in June 1997.

The veteran appeared at a personal hearing before the 
undersigned Member of the Board via videoconferencing in 
January 1998.  He testified that it was always his intent to 
pursue a vocational goal of computer program analyst.  He had 
initially agreed to attend the computer applications course 
only because he thought it was a step toward that long-range 
goal - not a vocational goal in itself.  

The Board subsequently remanded the case in July 1998, for 
reevaluation and determination as to the reasonable 
feasibility of the veteran's requested vocational goal of 
computer program analyst.

A VA counseling record, dated August 1998, noted that the 
veteran met with two VA vocational rehabilitation counselors 
(VRC's) to discuss the veteran's current vocational goals.  
The veteran indicated that while he did obtain a certificate 
in computer applications in 1997, he did not actually 
complete the course work and did not feel he was proficient 
in any of the applications he was certified in (Work, Excel, 
Access, etc.).  It was determined that the veteran desired to 
design homes that have computers installed to perform various 
household functions.  The counselors attempted to explain 
that even persons with bachelor's degrees in information 
systems management did not start out with these types of 
projects.  It was not clear whether the veteran realized this 
fact.  It was also noted that the veteran's speech during the 
meeting was tangential, indicative of his psychiatric 
diagnosis.  The counselors expressed concern that the veteran 
did not have realistic expectations regarding the field of 
computer programming analysis.  However, in order to 
determine whether the veteran had the aptitudes to obtain a 
college degree, aptitude testing needed to be conducted as 
well as interest testing.  The veteran indicated his 
willingness to undergo this recommended testing.  

Of record are test results and a final report from Abilities 
of Florida, the center which under contract with VA, provided 
the interests and aptitude testing in September 1998.  The 
final report from Abilities of Florida, dated September 1998, 
noted that the veteran had eventually completed the Computer 
Application Certificate Program at the vocational school in 
June 1997, but had not actively pursued employment with this 
training.  Instead he had pursued his appeal for continuing 
education.  In the meantime, the veteran continued working in 
his lawn care service.  Currently, he remained under 
treatment with a VA psychiatrist, Dr. Michaels, who he saw 
approximately every three months.  He took 25 mg. of 
Amatrypaline daily.  

The September 1999 report further indicated that while the 
veteran's educational orientation scale score on the Career 
Assessment Inventory showed interest preference similar to 
those of college students and graduates, the veteran's 
aptitude testing results suggested he was best suited for 
vocational technical level training.  It was further noted 
that although the veteran had completed remedial courses to 
upgrade his academic skills while attending the vocational 
school, he would need additional remediation should he attend 
a college.  It was also noted that the veteran stated his 
strongest interest was in Computer Programming; however, 
computer aptitude test results did not support high potential 
for success in this particular career option.

A VA counseling record, dated November 1998, indicated that 
the veteran met with his VRC, J. M. Cocker, to discuss the 
results of the interest and aptitude testing.  It was 
explained that while his aptitude scores did not support a 
four year college degree, it might be feasible to consider an 
occupation which required either a certificate program (vo-
tech) or possibly a 2 year associate degree.  The veteran 
became upset over the nonsupport of his desire to obtain a 
bachelor degree; however, he eventually did agree to 
cooperate in additional vocational exploration.

In January 1999, the veteran's VA VRC requested a vocational 
assistance assessment be obtained on the veteran on a 
contract basis from J. P. Ryan, CRC, CDMS, a vocational 
counselor affiliated with Abilities of Florida; and if 
appropriate, that job development and placement services be 
provided.  The veteran was interviewed with regard to the 
assessment.  He discussed his desire to continue his 
education rather than return to work.  He also discussed his 
disinterest in working an eight hour day as he felt when his 
work assignment was completed he should be granted permission 
to leave work.  The type of employment he held in the past 
was comprised of delivering vending machines, loading 
fertilizer, lawn maintenance and grounds work, and custodial 
work.  The veteran was presently working in his own yard 
maintenance business.  

The contract vocational counselor contacted the veteran's 
former instructor in January 1999.  The instructor felt that, 
based on the veteran's performance, he could be successful in 
entry level Customer Service Representative positions.  

A letter dated January 1999, from G. W. McDaniel, the 
veteran's former instructor in the Computers Applications 
course, indicated that although the program was normally a 
two semester class, the veteran had successfully finished the 
requirements in three semesters.  The instructor further 
stated that "[a]t the request of [the veteran], I am writing 
to state my belief that he has the potential for success as a 
student at Edison Community College."

Outpatient treatment notes from the VA Mental Health Clinic, 
dated February 1999, indicated that the veteran presented for 
his regular scheduled appointment.  The examiner noted that 
the veteran discussed his desire to attend college to be a 
computer programmer.  The examiner also noted that he had 
discussed this issue with the veteran's counselor and VRC.  
He further stated that "[i]n that regard I support his 
request for retraining.  I am not however prepared to address 
the issue of what field of endeavor he should procure."

A final report from Abilities of Florida, dated February 
1999, noted that following the testing in September 1998, the 
veteran had been referred for additional vocational 
educational exploration in November 1998.  The conclusion of 
that process was that the veteran did have the ability to 
obtain suitable employment with his current skills.  However, 
the veteran had also expressed his desire to pursue 
additional training rather than a job.  In conclusion, it was 
noted that the veteran continued to remain focused on 
Computer Programming as a career goal; however, vocational 
testing along with his performance at the vocational school 
level suggested that this would not be an appropriate goal.  
Furthermore, "[v]ocational testing results and [the 
veteran's] prior performance at the technical school level 
suggest he would be best suited for additional training (if 
indicated), in a vocational setting."  

VA counseling record, dated March 1999, prepared by the 
veteran's VA CRC, M. Cocker, indicated that the results of 
the vocational evaluation were discussed with the veteran via 
telephone.  

A supplemental statement of the case, issued to the veteran 
in March 1999, noted that the veteran had received training 
in Computer Applications with Chapter 31 sponsorship.  This 
goal had been identified as suitable based on the veteran's 
interests, aptitudes and abilities.  He had completed this 
program and was currently employable in this occupation.  
However, the veteran had aspirations of becoming a computer 
programmer.  "While this is a related goal, computer 
programming requires either experience or specific academic 
training for entry into employment.  Unfortunately, the 
veteran's test scores did not support more advanced training 
than that he had already completed."  

Review of the claims folder also revealed that the veteran 
was afforded a VA psychiatric examination in September 1999.  
He was currently taking psychiatric medication without which 
"I would be in prison or dead."  The examiner found the 
veteran to have a blunted affect and tendency toward 
circumstantiality.  It was reported that he drove only 
occasionally and at such times his wife worried.  He was 
oriented in all spheres but preoccupied with some "bad 
thoughts" he had such as considering suicide or hurting 
others.  He complained of voices and the scary messages from 
them.  When alone at home, he would become very anxious, 
mainly because there was a feeling of another presence 
nearby.  On testing of proverbs, his interpretations were 
quite concrete.  In the opinion of the examiner, the veteran 
was not capable of administering any benefits payments in his 
own best interests.  The diagnoses on Axis I were: 
Schizophrenia, chronic, undifferentiated type; alcohol 
dependence; history of cannabis and heroin abuse.  The 
veteran was assigned a score of 40 on the Global Assessment 
of Functioning (GAF) Scale which indicated some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.

Thereafter, by rating decision dated October 1999, the RO 
increased the veteran's disability rating from 30 to 100 
percent for his service-connected schizophrenia.

Legal Analysis

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100 (West 1991).

Basic entitlement to Chapter 31 benefits requires that the 
veteran have a service-connected disability that is rated 20 
percent disabling or more, and be found by the VA to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 1991); 38 C.F.R. § 21.40 (1999).

In this case, the RO determined that the veteran is basically 
eligible for Chapter 31 benefits, and provided vocational 
rehabilitation and rehabilitation and training in order to 
obtain the agreed upon vocational goal of completing the 
Computer Applications Certificate program.  However, the RO 
has denied further vocational rehabilitation and training 
based on a finding that the stated vocational goal of 
computer programming analyst is not reasonably feasible.

Under the applicable law and regulations, the term 
"vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  The VA shall determine the reasonable feasibility 
of achieving a vocational goal in each case in which a 
veteran is eligible to receive Chapter 31 benefits.  38 
U.S.C.A. §§ 3101, 3106 (West 1991); 38 C.F.R. § 21.53 (1999).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d) (1999).  
The criteria of feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal.  38 
C.F.R. § 21.53(d) (1999).  The criteria for a finding of 
reasonable feasibility for vocational training purposes are 
not the same as those considered when assigning disability 
ratings under the schedule for rating disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).

The VA is not required to provide rehabilitation services 
when the achievement of a vocational goal is not currently 
reasonably feasible beyond any reasonable doubt. 38 C.F.R. § 
21.53(e)(2) (1999).

The Board finds that the probative evidence of record 
reflects that achievement of the vocational goal of computer 
programming analyst is not reasonably feasible at this time.  
In this regard, the Board notes that the veteran has been 
evaluated and counseled on various occasions by several 
different rehabilitation specialists and reports of these 
evaluations and counseling sessions disclose that the veteran 
does not have the necessary educational skills and background 
to pursue the goal of computer programming analyst.  
Extensive testing also revealed that the veteran did not 
possess the aptitudes for successfully completing a bachelor 
degree program.  In this regard, the Board notes that the 
veteran needed remedial classes in order to successful 
complete the Computer Applications course at the vocational 
technical school in 1997, and that even so, he required an 
extra semester to complete the Computer Applications course.  

In light of the facts of this case, it is the Board's view 
that the VA met its obligation to assist the veteran by 
according him the opportunity to undergo extensive and repeat 
evaluations for the purpose of determining his need for 
Chapter 31 training and feasibility of his chosen vocational 
goal.  The evidence in this case demonstrates beyond a 
reasonable doubt, that the veteran, primarily due to his 
skills, aptitudes, and background, is not reasonably capable 
of obtaining his stated vocational goal of computer 
programming analyst.  The persuasive evidence includes the 
opinions and recommendations of the VA counseling 
psychologists, and the contract case managers.  The relevant 
records contain an extensive and detailed background 
regarding the veteran's medical, social, industrial and 
educational history.  These specialists had the opportunity 
to assess the veteran and to review the evidence in this 
case.  As such, the Board finds these opinions to be informed 
and entitled to significant probative value in this case.  
Further, contrary to the veteran's assertions, the record 
contains no independent evidence substantiating his claim 
that the RO's failure to provide the veteran additional 
training is racially motivated.

Thus, the Board finds, under 38 C.F.R. §§ 21.35, and 21.53, 
that achievement of the vocational goal of computer 
programming analyst is not currently reasonably feasible.  As 
the evidence is not evenly balanced in this case, the Board 
concludes that the preponderance of the evidence is clearly 
against the veteran's claim of entitlement to further 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code, for the purpose of pursuing the 
vocational goal of computer programming analyst.


ORDER

Vocational rehabilitation training under Chapter 31, Title 
38, United States Code, for obtaining the vocational goal of 
computer programming analyst, is not feasible, and the appeal 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


